Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Supplement dated 2-12-09 to the current Class I Shares Prospectus Under the heading Transactional policies, the section titled Exchanges is amended and restated: You may exchange Class I shares of one John Hancock fund for shares of the same class of any other fund or Money Market Class A, generally without paying any additional sales charges. Note: Once exchanged to Money Market Class A, shares may only be exchanged back into Class I. The registration for both accounts involved must be identical. The fund may change or cancel its exchange policies at any time, upon 60 days written notice to its shareholders. For further details, see Additional services and programs in the SAI (see back cover of this prospectus). Under certain circumstances, an investor in the fund pursuant to a fee-based, wrap or other investment platform program of certain firms, as determined by the fund, may be afforded an opportunity to make a conversion of Class A shares also owned by the investor in the same fund to Class I shares of that fund. Conversion of Class A shares to Class I shares of the same fund in these particular circumstances should not cause the investor to realize taxable gain or loss. For further details, see Additional information concerning taxes in the SAI for information regarding taxation upon the redemption or exchange of shares of the fund (see back cover of this prospectus).
